Title: From John Adams to Robert R. Livingston, 7 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris. 7th. July. 1783.
          We cannot as yet obtain from Mr: Hartley or his Principals an explicit consent to any one proposition whatever: Yet England & France, & England & Spain are probably agreed, and Holland I suppose must comply. Our last resource must be to say we are ready to sign the Provisional Treaty, totidem verbis, as the Definitive Treaty. I think it is plain that the British Ministry do not intend to sign any Treaty till Parliament rises. There are such dissentions in the Cabinet, that they apprehend a Treaty laid before Parliament, if it did not obtain advantages, of which they have no hopes, would furnish materials to overthrow them. A new Administration is talked of under Lord Temple.—
          The West-India Commerce is now the Object wh: interests us the most nearly. At dinner with the Duc de la Vauguyon, on Saturday last, he told me, that he believed the Commerce between the French West-India Islands & the United-States, wd. be confined to Ships built in France & navigated by French Seamen. So then, Monsieur le duc, said I laughing, you have adopted the ideas of the British Navigation Act. But what if the United-States shd. adopt them too, and make a law, that no Commerce shd. be carrd. on with any West-India Islands, French, English, Spanish, Dutch, or Danish, but in Ships built in America & navigated with American Seamen? We can import Sugar from Europe . . . But give me leave to tell you, that this Trade can never be carrd. on by the French: Their vessells are all large and navigated by a great number of Seamen, & your navigators are too slow. The Trade itself was only proffitable to us as a System—and little vessells, with a few hands, run away, at any season of the year, from any Creek or River, with a multitude of little Articles collected in haste.— Your Merchants & Mariners have neither the patience to content themselves with much & long labor, & dangerous voyages for small proffit—nor have they the œconomy, nor can they navigate vessells with so few hands.— “Aye, but we think,” says the Duke, “if we don’t try, we shall never learn to do these things as well & as cheap as you.” The Duke told me, some days before, that he had had a great deal of Conversation with the Comte de Vergennes, & he found he had a great many good ideas of Commerce. The Comte himself told me a few weeks ago, “in our regulations of the Commerce, between our Islands & you, we must have regard to our Shipping & our nurseries of Seamen for our Marine, for, smiling politely enough, without a Marine,” says he, “we cannot go to your Succour”— In short, France begins to grow, for a moment, avaritious of Navigation & Seamen: But it is certain, that neither the form of Government, nor the national Character, can possibly admit of great Success in it . . . Navigation is so dangerous a business & requires so much patience, & produces so little proffit, (among nations who understand it best, & have the best advantages for it, where Property is most secure, Lawsuits soonest & cheapest ended, & by fixed certain laws,) that the French can never interfere much, with the Dutch or Americans, in Ship-building or Carrying-Trade. If any French Merchants ever begin to carry on this Commerce, between America & the Islands, they will break to peices very soon, and then some new plan must be adopted . . . The English, for aught I know, will make a similar law, that the Communication, between us & their Islands, shall be carried on in British-built Ships, or Ships built in Canada & Nova-Scotia, & navigated by British Seamen. In this case we must try what we can do with the Dutch & Danes— But the French & English will endeavor to persuade them to the same policy, for the Duc de la Vauguyon told me, he tho’t it a common Tie, (Lien commun.) In this they will not succeed, & we must make the most we can of the Dutch friendship, for luckily the Merchants and Regency of Amsterdam had too much wit to exclude us from their Islands by the Treaty. Happily Congress will have a Dutch Minister, with whom they may consult upon this matter, as well as any others—but I should think it would not be convenient to invite an English or a French Minister to be present at the Consultation.—
          I am at a loss, Sir, to guess what propositions, made to us, Congress have been informed of, which they had not learned from us. None have been made to us. The Dutch Ambassadors did once propose a meeting to us, & had it at my house. Dr: Franklin came, but Mr. Jay did not, and Mr: Laurens was absent. The Ambassadors desired to know, whether we had power to enter into any engagements, provided France, Spain, & Holland should agree to any, in support of the Armed-Neutrality. We shewed them the Resolution of Congress of the 5th: October 1780. and told them that Mr: Dana had been since vested with a particular Commission to the same effect. We never heard any thing further about it. Not seeing, at the time, any probability that any thing would come of this, nor intending to do any thing of any Consequence in it, if we should hear further of it, without the further orders of Congress, we did not think it necessary to write any thing about it, at least till it should put on a more serious appearance.— If the Comte de Mercy’s dinner, to which we are to be invited with the Comte de Vergennes, should produce any Insinuations on this Subject, (which I do not however expect,) we shall inform you, & request the orders of Congress.—
          With great respect, I have the honor to be, Sir, / Your Most Obedient / huml: Servt:
          John Adams.
        